2016 IL App (3d) 140838

                                Opinion filed April 18, 2016
     _____________________________________________________________________________

                                                 IN THE

                                     APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                  2016

     PEORIA JOURNAL STAR and MATT                    )      Appeal from the Circuit Court
     BUEDEL,                                         )      of the 10th Judicial Circuit,
                                                     )      Peoria County, Illinois.
             Plaintiffs-Appellees,                   )
                                                     )      Appeal No. 3-14-0838
             v.                                      )      Circuit No. 14-MR-288
                                                     )
     The CITY OF PEORIA,                             )      The Honorable
                                                     )      Michael P. McCuskey,
             Defendant-Appellant.                    )      Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE LYTTON delivered the judgment of the court, with opinion.
           Presiding Justice O'Brien and Justice Carter concurred in the judgment and opinion.
     _____________________________________________________________________________

                                               OPINION

¶1           Plaintiffs Peoria Journal Star and Matt Buedel filed a request, pursuant to the Illinois

     Freedom of Information Act (FOIA) (5 ILCS 140/1 et seq. (West 2012)), seeking from defendant

     City of Peoria (City) all special reports written by Sergeant Kerrie Davis of the Peoria Police

     Department in 2013. The City responded by providing plaintiffs a copy of one report but refused

     to provide another report written by Davis, asserting that it was exempt from disclosure under

     FOIA.    Plaintiffs filed a complaint for declaratory and injunctive relief, seeking an order

     compelling the City to release the undisclosed report. Plaintiffs filed a motion for summary
     judgment, which the trial court granted, finding that the City failed to establish that the report

     was exempt under FOIA. We affirm.

¶2                                                 FACTS

¶3          On September 9, 2013, plaintiffs Peoria Journal Star, a newspaper, and Matt Buedel, a

     crime reporter for the paper, filed a FOIA request with the City, seeking “[a]ll special reports

     written by Sgt. Kerrie Davis in 2013, including any documents detailing the on-the-clock

     activities of the Target Offender Unit.” The City responded, indicating that two reports were

     prepared by Davis: one dated July 12, 2013, and one dated August 21, 2013. The City provided

     plaintiffs a copy of the August 21, 2013 report but refused to provide the July 12, 2013 report,

     asserting that it was exempt from disclosure under sections 7(1)(d)(i) and (ii) and 7(1)(n) of

     FOIA (5 ILCS 140/7(1)(d)(i), (ii), 7(1)(n) (West 2012)).

¶4          Plaintiffs asked the Illinois Attorney General’s Public Access Bureau (Bureau) to

     determine if the City’s denial complied with FOIA. After reviewing written arguments by both

     parties, as well as the report itself, the Bureau issued a written opinion finding that sections

     7(1)(d)(i) and (ii) and 7(1)(n) of FOIA did not exempt the report from disclosure. Nevertheless,

     the City continued to withhold the report from plaintiffs.

¶5          In April 2014, plaintiffs filed a complaint against the City for declaratory and injunctive

     relief, seeking an order compelling the City to release the report. Plaintiffs also filed a motion

     for an order compelling defendant to provide an index of withheld documents. The City filed an

     index of records withheld, stating that the special report of Davis dated July 12, 2013 “is a report

     of an employee grievance and served as the factual basis which initiated two internal disciplinary

     cases against two officers of the Peoria Police Department.” The City delivered a copy of the

     report to the court for an in camera inspection.


                                                        2
¶6            In August 2014, the trial court issued an order in favor of plaintiffs, finding that the City

       failed to meet its burden of proving that the report was exempt from disclosure. The City filed a

       motion to set aside the court’s order, which the trial court granted.

¶7            The City then filed a brief, asserting that the report was exempt under FOIA because it

       was (1) created in the course of an administrative enforcement proceeding and would have

       interfered with a pending law enforcement proceeding, and (2) related to a public body’s

       adjudication of employee grievances or disciplinary cases. Attached to the brief was an affidavit

       from Todd Green, Lieutenant of the City Police Department’s Professional Standards Division,

       stating that the July 12, 2013 report was created as a grievance against employees and that based

       on the report, formal disciplinary adjudications were conducted.

¶8            Plaintiffs filed a motion for summary judgment, arguing that the City failed to meet its

       burden of proving that the report is exempt under section 7(1)(n) of FOIA. The trial court

       granted plaintiffs’ motion, holding that “the City has failed to meet its burden of proving by clear

       and convincing evidence that the Special Report is exempt under Section 7(1)(n).”

¶9                                                 ANALYSIS

¶ 10          Under FOIA, “public records are presumed to be open and accessible.” Lieber v. Board

       of Trustees of Southern Illinois University, 176 Ill. 2d 401, 407 (1997); see also 5 ILCS 140/1.2

       (West 2012) (“All records in the custody or possession of a public body are presumed to be open

       to inspection or copying.”). Section 1 of FOIA provides:

              “Pursuant to the fundamental philosophy of the American constitutional form of

              government, it is declared to be the public policy of the State of Illinois that all

              persons are entitled to full and complete information regarding the affairs of

              government and the official acts and policies of those who represent them as


                                                         3
              public officials and public employees consistent with the terms of this Act. Such

              access is necessary to enable the people to fulfill their duties of discussing public

              issues fully and freely, making informed political judgments and monitoring

              government to ensure that it is being conducted in the public interest.” 5 ILCS

              140/1 (West 2012).

¶ 11          Based on the legislature’s clearly stated intent, FOIA’s exemptions are to be read

       narrowly. Illinois Education Ass’n v. Illinois State Board of Education, 204 Ill. 2d 456, 463

       (2003); Lieber, 176 Ill. 2d at 407. When a public body receives a request for information, it must

       comply with the request unless one of the narrow statutory exemptions applies.                 Illinois

       Education Ass’n, 204 Ill. 2d at 463; Lieber, 176 Ill. 2d at 407.

¶ 12          The public body has the burden of proving by clear and convincing evidence that a record

       falls within a claimed exemption. 5 ILCS 140/1.2 (West 2012). To meet this burden, the public

       body must provide a detailed justification for its claim of exemption, addressing the requested

       documents specifically and in a manner allowing for adequate adversarial testing.              Illinois

       Education Ass’n, 204 Ill. 2d at 464.

¶ 13          FOIA’s exemptions are set forth in section 7. See 5 ILCS 140/7 (West 2012). Section

       7(1)(n) provides an exemption for “[r]ecords relating to a public body's adjudication of employee

       grievances or disciplinary cases.” 5 ILCS 140/7(1)(n) (West 2012). FOIA does not define

       “adjudication;” however, it is “generally understood to involve a formalized legal process that

       results in a final and enforceable decision.” Kalven v. City of Chicago, 2014 IL App (1st)
121846, ¶ 13. Additionally, the phrase “relating to” must be read narrowly and in light of

       FOIA’s purpose to generally provide open access to public records. Id. ¶ 22.




                                                        4
¶ 14          A complaint or grievance is part of an investigatory process that is separate and distinct

       from a disciplinary adjudication. Id. ¶ 14. A complaint or grievance initiates an investigative

       process; any disciplinary adjudication that may take place as a result of the investigation comes

       later. Id. ¶ 20. Even if a substantiated complaint or grievance results in disciplinary proceedings

       being instituted, the complaint or grievance does not fall within the section 7(1)(n) exemption

       because the disciplinary proceedings “are a different matter entirely.” Id.

¶ 15          Here, the City asserts that the report at issue falls under section 7(1)(n) of FOIA. In its

       pleadings, the City described the document as “a report of an employee grievance and served as

       the factual basis which initiated two internal disciplinary cases against two officers of the Peoria

       Police Department.” Further, according to Green’s affidavit, formal disciplinary adjudications

       were conducted “based on the report.”

¶ 16          The report constituted a grievance that was investigated, substantiated and ultimately

       resulted in disciplinary proceedings.      However, the report was created well before any

       adjudication took place and existed independent of any adjudication. That the report later led to

       disciplinary action against two officers is insufficient to make it exempt under FOIA. See

       Kalven, 2014 IL App (1st) 121846, ¶¶ 14, 20. The trial court correctly ruled that the City did not

       meet its burden of establishing that the report came within FOIA’s section 7(1)(n) exemption.

¶ 17                                            CONCLUSION

¶ 18          The judgment of the circuit court of Peoria County is affirmed.

¶ 19          Affirmed.




                                                        5